DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021, has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 5-6 of Remarks, filed April 13, 2021, with respect to claims 3 and its depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 
Applicant's arguments filed April 13, 2021, with respect to new claim 20 have been fully considered but they are not persuasive. 
On page 6 of Remarks, Applicant argues that the Instant Application provides for unexpected and superior results, as evidenced in [¶0025] of the Instant Specification. Therefore, the Applicant concludes, the feature of claim 20 cannot be obvious over Takeoka (US Publication 2009/0046410) in view of Kim et al. (US Publication 2013/0286539).
The Examiner respectfully disagrees with the above assertion. The Applicant has not claimed any particular range to show criticality. Furthermore, the rationale for a combination of prior art references may differ from the Applicant’s. “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)” MPEP 2144 IV.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakatsume et al. (US Publication 2017/0345570) in view of Kim et al. (US Publication 2013/0049532).
In re claim 20, Sakatsume discloses a multilayer ceramic capacitor comprising: 
a ceramic multilayer body (10 – Figure 1A, ¶15) including a ceramic dielectric layer (30 – Figure 1A, ¶16)  and an internal electrode layer (40 – Figure 1A, ¶17) that are alternately stacked and having a substantially rectangular parallelepiped shape (¶26), the ceramic dielectric layer being mainly composed of Ca, Zr, and O (¶16) and containing an alkali metal (¶24), the internal electrode layer being mainly composed of Cu (¶17) and at least two external electrodes (20a, 20b – Figure 1A, ¶18) that are coupled to a plurality of the internal electrode layers (40 – Figure 1A) led out to an end face of the ceramic multilayer body (Figure 1A).
3.
Kim discloses an internal electrode (122 – Figure 2, ¶42) containing a co-material (22 – Figure 5B, ¶89) that is the same type of ceramic powder for forming the dielectric layer (¶92).
The combination of Sakatsume and Kim discloses an internal electrode containing a co-material containing no alkali metal, wherein the co-material consists of CaZrO3.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode structure as described by Kim to provide for internal electrodes of higher connectivity. 

Allowable Subject Matter
Claims 3, 5-8, and 15-17 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) the concentration of the alkali metal in the dielectric layer has a lower concentration within 1.2 µm of a boundary with the internal electrode than other regions within the dielectric layer. 
Claim 18 is allowed. The prior art does not teach nor suggest (in combination with other claim limitations) the concentration of the alkali metal in the dielectric layer has a lower concentration within 1.2 µm of a boundary with the internal electrode than other regions within the dielectric layer. 
 Claim 19 is allowed. The prior art does not teach nor suggest (in combination with other claim limitations) a concentration f the alkali metal at the interface between the dielectric layer and copper internal electrode is higher than a region located in the dielectric layer spaced away from the interface. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848